13‐1636‐cv 
        O’Connell v. Colvin 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 11th day of March, two thousand 
        fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges, 
                     RONNIE ABRAMS, 
                                  District Judge.* 
        ____________________________________________  
         
        PATRICK JAMES O’CONNELL,  
         
                                  Plaintiff‐Appellant, 
                     ‐v.‐                                       No. 13‐1636‐cv 
         
        CAROLYN W. COLVIN, 
        Commissioner of the Social Security 
        Administration, 
         
                                  Defendant‐Appellee.       


        *The Honorable Judge Ronnie Abrams, of the United States District Court for the 
        Southern District of New York, sitting by designation.
 ____________________________________________  
 FOR APPELLANT:         JOSEPH D. CLARK, Clark Jordan Pezzino, Buffalo, NY 
                        (Lewis Lesses Schwartz, Meyers, Quinn & Schwartz 
                        LLP, Buffalo, NY, on the brief). 
  
  FOR APPELLEE:         JASON P. PECK, Special Assistant United States 
                        Attorney (Stephen P. Conte, Regional Chief Counsel, 
                        Region II, Office of the General Counsel Social Security 
                        Administration, on the brief), for William J. Hochul, Jr., 
                        United States Attorney for the Western District of New 
                        York, Buffalo, NY.  
 ____________________________________________  
  
       Appeal from the United States District Court for the Western District of 
 New York (William M. Skretny, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

       Plaintiff‐Appellant Patrick James O’Connell appeals from a March 28, 2013 

judgment by the United States District Court for the Western District of New 

York (Skretny, J.) affirming the decision of the Commissioner of Social Security to 

deny O’Connell disability insurance benefits. We assume the parties’ familiarity 

with the underlying facts, procedural history, and issues on appeal. 

       In deciding an appeal from a denial of disability benefits, we conduct a 

plenary review of the administrative record, focusing on the administrative 




                                         2
ruling rather than the district court’s opinion. Moran v. Astrue, 569 F.3d 108, 112 

(2d Cir. 2009). We review the Commissioner’s decision to determine if the correct 

legal standards have been applied and if the decision is supported by substantial 

evidence. Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008); see 42 U.S.C. § 405(g). 

      We reject O’Connell’s argument that the district court erred by failing to 

remand his case to the Commissioner based on the new evidence that he 

submitted in this litigation. Although evidence of an applicant’s condition 

subsequent to his date last insured may be pertinent to his condition prior to that 

date, Lisa v. Sec’y of Dep’t of Health & Human Servs., 940 F.2d 40, 44 (2d Cir. 1991), 

the district court properly found the new evidence submitted by O’Connell 

immaterial because there was no “reasonable possibility that the new evidence 

would have influenced the [Commissioner] to decide claimant’s application 

differently,” Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988).  

      O’Connell also contends that the ALJ committed legal error by failing to 

develop adequately the administrative record. Specifically, O’Connell argues that 

the ALJ was obligated to obtain (1) treatment records from the time of his initial 

knee injury, more than a decade prior to his application for benefits; and (2) 

records from his ongoing treatment more than two years after his date last 




                                           3
insured that he alleges shed light on his condition as of his date last insured. In 

the absence of any obvious gaps or inconsistencies in the record for the relevant 

time period prior to O’Connell’s date last insured, however, the ALJ was under 

no obligation to further develop the record. See Rosa v. Callahan, 168 F.3d 72, 79 

n.5 (2d Cir. 1999). 

       O’Connell next submits that the ALJ erred at step two of the five‐step 

analysis used to determine disability, see 20 C.F.R. § 404.1520(a)(4), by failing to 

determine that he suffered from a severe right knee impairment prior to his date 

last insured. At step two, however, the ALJ identified other “severe 

impairments,” including O’Connell’s status post stent placement, coronary artery 

disease, and angina, and therefore proceeded with the subsequent steps. And, in 

those subsequent steps the ALJ specifically considered O’Connor’s right knee 

dysfunction. Because this condition was considered during the subsequent steps, 

any error was harmless. See 42 U.S.C. § 423(d)(2)(B) (requiring consideration of 

“the combined effect of all of the individual’s impairments”). Further, contrary to 

O’Connell’s argument, the ALJ’s decision makes clear that he considered “all 

symptoms” and the “combination of impairments” in making his determination. 




                                          4
      We also reject O’Connell’s argument that the ALJ erred by finding that his 

testimony concerning the intensity, persistence, and limiting effects of his 

impairments was not credible to the extent alleged. The ALJ properly gave 

specific reasons for his adverse credibility finding, and those reasons were 

supported by substantial evidence in the record. We have considered 

O’Connell’s remaining arguments and find they lack merit. 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            5